       Case: 3:18-cv-00760-jdp Document #: 20 Filed: 10/31/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN BOUCHER,

             Plaintiff,

      v.                                      Case No. 18-CV-0760

DR. MARTIN AND DEBRA TIDQUIST,

             Defendants.


              DEFENDANTS’ EXPERT WITNESS DISCLOSURE


      Defendants, by their attorneys, Attorney General Joshua L. Kaul and

Assistant Attorney General Sandy Tarver, disclose the following experts who may

testify at trial, consistent with the Court’s Amended Scheduling Order (Dkt. 19):

      1.     Paul Bekx, M.D. is a Director at the Department of Corrections,

Bureau of Health Services. He is retained or specifically employed to provide expert

testimony and his report for this case will be disclosed on or before November 15,

2019, pursuant to the Court’s Amended Scheduling Order (Dkt. 19). He may testify

about Mr. Boucher’s medical conditions and the health care and treatment provided

to Mr. Boucher’s during times relevant to this lawsuit, consistent with relevant

excerpts of Mr. Boucher’s medical record.

      2.     Debra Tidquist is a Nurse Practitioner at Jackson Correctional

Institution. She is not retained or specifically employed to provide expert testimony

and her duties do not regularly involve giving expert testimony. She may testify
       Case: 3:18-cv-00760-jdp Document #: 20 Filed: 10/31/19 Page 2 of 3




about the health care and treatment provided to Mr. Boucher during times relevant

to this lawsuit, consistent with relevant excerpts of Mr. Boucher’s medical record.

       3.     Darin Krzyzanowksi, DPT, is a physical therapist who is currently at

Jackson Correctional Institution and at all times relevant to this lawsuit. He is not

retained or specifically employed to provide expert testimony and his duties do not

regularly involve giving expert testimony. He may testify about the health care and

physical therapy treatments provided to Mr. Boucher during times relevant to this

lawsuit, consistent with relevant excerpts of Mr. Boucher’s medical record.

       4.     Any medical or health care personnel who treated plaintiff as disclosed

in his medical record may be called upon to present testimony at trial concerning

the care and treatment provided to the plaintiff and will testify as to the medical

diagnoses, care and treatment provided to the plaintiff, as documented in the

plaintiff’s medical record.

       Defendants reserve the right to rely upon an expert witness identified by any

party to this action, regardless of whether the party remains in the case at the time

of trial or ultimately calls the witness at trial.

       Dated this 31st day of October, 2019.



                                          Respectfully submitted,

                                          JOSHUA L. KAUL
                                          Attorney General of Wisconsin


                                          s/Sandra L. Tarver
                                          SANDRA L. TARVER
                                          Assistant Attorney General

                                             2
      Case: 3:18-cv-00760-jdp Document #: 20 Filed: 10/31/19 Page 3 of 3




                                   State Bar #1011578

                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-07630
(608) 267-8906 (Fax)
tarversl@doj.state.wi.us




                                      3
